Name: Commission Regulation (EEC) No 1648/90 of 19 June 1990 closing an invitation to tender for the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/22 Official Journal of the European Communities 20 . 6 . 90 COMMISSION REGULATION (EEC) No 1648/90 of 19 June 1990 closing an invitation to tender for the supply of refined rape seed oil as food aid HAS ADOPTED THIS REGULATION : Article 1 For Annex I to Regulation (EEC) No 1507/90 the invita ­ tion to tender is closed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 1507/90 (3), the Commission issued an invitation to tender for the supply of 200 tonnes of refined rape seed oil as food aid ; whereas the conditions of the supply, as regards Annex I should be reviewed and the invitation to tender for that Annex should consequently be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 , 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p . 1 . 0 OJ No L 141 , 2 . 6. 1990, p. 37.